Bates, Judge,
delivered the opinion of the court.
This is an action of ejectment for the recovery of a tract of land in the county of St. Louis. The plaintiffs gave evidence tending to prove legal paper title in themselves. The *203defendants gave evidence tending to prove title by length of possession, under the acts of limitation.
The court instructed the jury, that, “ under the evidence in this case, the jury should find for the defendants.” This instruction, under the circumstances, was evidently improper, as the court thereby usurped the whole province of the jury.
The plaintiffs ask seven instructions, which were refused ; but we do not think it necessary to examine them, as they may not be applicable to the case which may be made upon a new trial, and because they involve only questions which we think are made sufficiently clear by decisions already rendered by this court.
Judgment reversed and cause remanded.
Judges Bay and Dryden concur.